 272DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner's Decision, what steps it has taken to complytherewith.88In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read"Notify thesaid Regional Director,inwriting,within 10 daysfrom the date of this Oi der, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborBoard, and in order to conduct our labor relations in compliance with the NationalLabor Relations Act, we notify you that:WE WILL NOT unlawfully discourage you from being members of UnitedPapermakers and Paperworkers,AFL-CIO,or any other union.WE WILL NOT in any way discriminate against you because you file chargesor give testimony under the National Labor Relations Act.WE WILL NOT violate any of the rights you have under the National LaborRelationsAct tojoin a union of your own choice or not to engage in unionactivities.WE WILL offer reinstatement to Gene L. Marsh, Donald Drew, and RobertW. Brock,and will give them and Robert Palmer and Sheldon Hall backpaydue them.UNIVERSAL PACKAGING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Marsh, Drew, and Brock, if presently serving in theArmed Forces of the United States, of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 24School Street,Boston,Massachusetts,Telephone No. 523-8100,if they have anyquestion concerning this notice or compliance with its provisions.Schurr & Finlay,Inc.andInternationalBrotherhoodof Elec-tricalWorkers, Local No. 769, AFL-CIOInternationalUnionof Operating Engineers,Local 428, AFL-CIOandRichardDelmar andWayne M. BooreInternationalUnion of OperatingEngineers,Local 428, AFL-CIOandInternationalBrotherhood of ElectricalWorkers,Local No. 769, AFL-CIO.CasesNos. 28-CA-1024, 28-CB-285,and 28-CB-287.October 29, 1964DECISION AND ORDEROn July 27, 1964, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding,, finding that Respondents149 NLRB No. 30. SCHURR & FINLAY, INC.273had engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent Company and the RespondentUnion filed exceptions to the Trial Examiner's Decision and support-ing briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.,The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts -the findings, conclusions, and rec-ommendations of the Trial Examiner with the modification notedbelow.1ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts,as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent,Schurr& Finlay, Inc., its officers,agents, successors,and assigns,and Re-spondent,International Union of Operating Engineers,Local 428,AFL-CIO,its officers;agents, representatives,successors,and as-signs, shall take the action set forth in the Trial Examiner's Recom-mended Order,with the following modifications :1.Paragraph 2(a) in the Recommended Order relating to Re-spondent Schurr&Finlay,Inc., is amended to read :"Withdraw and withhold recognition from the Engineers as the col-lective-bargaining representative of any of Respondent's employeesIThe Trial Examiner found,and we agree,that the Respondent Company violated Sec-tion 8(a) (2), (3), and (1) of the Act by telling employees on October 16, 1963, at a timewhen Respondent Union was not entitled to recognition as bargaining representative ofRespondent Company's employees,that if they did not join the Respondent Union, theywould be replaced.In view of this finding, we deem it unnecessary to decide whether, asfound by the Trial Examiner,the Respondent Company's conduct was also unlawful underthe Act because under the law of Arizona, where the unfair labor practices took place,agreements that employees must join a union are not permitted.Cf.Local 1625 v.Schermerhorn,375 U.S. 96.We note,as did the Trial Examiner,that no contract union-security provision is involved.We also agree with the Trial Examiner that the Respond-ent Company further violated Section 8(a) (2) and(1) by recognizing and entering intoan agreement with Respondent Union on October 17, 1963,and that, in view of the Re-spondent Company's unlawful assistance to the Respondent Union, Section 8(f) affordsno protection to such conduct by the Respondent Company.Oilfield Maintenance Co. Inc.,et al.,142 NLRB 1384.In order to remedy the above violation,we shall order that theRespondent Company withhold recognition from the Respondent Union until such time asthe Respondent Union is certified as collectiveabargaining representative of the employeesin the unit.Wilbur F. Disney,An Individual,d/b/a Disney Roofing & Material Co.,et al.,145 NLRB 88.770-076-65-vol.149-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless anduntil such labor organization shall be certified as suchrepresentative by the Board."2.Add the'following as paragraph 2(d) in the Trial Examiner'sRecommended Order relating to Respondent Schurr & Finlay, Inc:.,and as paragraph 2(b) to the Order relating to Respondent Interna-tional Union of Operating Engineers, Local 428, AFL-CIO,and re-number the subsequent paragraphs accordingly :"Notify Delmar and Boore if presently serving in the Armed Forcesof the United States of their right to immediate employment uponapplication in accordance with the Selective Service Act and the Uni-versal Military Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces."3.Delete the second indented paragraph of the notice and substi-tute the following :WE WILL withdraw and withhold recognition from Interna-tional Union of OperatingEngineers,Local 428, AFL-CIO, andcease giving effect to our contract dated October 17, 1963, withthat organization, unless and until such labor organization shallbe certified as representative by the Board.4.Add the following paragraph immediately below thesignatureline of each of the notices entitled "Appendix A" and "Appendix B":EVE WILL notify the above-named employees if presently serv-ing in the Armed Forces of the United States of their right toimmediate employment upon application in accordance with theSelective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEOn October 28, 1963,3 Richard Delmar and Wayne M. Boore, individuals, fileda charge against InternationalUnion ofOperating Engineers,Local 428, AFL-CIO, hereincalled the Engineers.On November4, International Brotherhood ofElectricalWorkers, LocalNo. 769, hereincalled the IBEW,filed a charge againstSchurr & Finlay, Inc., herein called the Respondent or Respondent Employer, andanother against the Engineers.Thereafteron December 24 the Regional Director of the National Labor Rela-tionsBoard ordered the cases consolidated and issued a complaint against theRespondent and the Engineers alleging, in essence, that the Respondent had threat-ened its employees with discharge and other reprisals if they did not becomemembers of the Engineers;that the Respondent had unlawfully aided and assistedthe Engineers;and that the Respondent had denied employment to Delmar andBoore because they refused to join or assist the Engineers.As to the Engineers,the complaint alleges that it had threatened to cause Respondent to discriminateagainst nonmembers of the Engineers and caused the Respondent to refuseemploy-ment to Delmar and Boore. By separate answers, the Respondent and the Engi-neers have denied the commission of unfair labor practices.1All dates mentioned are in 1963 except'as otherwise stated. SCHURR & FINLAY, INC.'275Pursuant to due notice, this matter was tried before Trial Examiner Wallace E.Royster in Phoenix, Arizona, on February 24, 25, and 26, 1964, with all partiesrepresented.Upon the basis -of the record in this matter, from my observation ofthewitnesses, and giving consideration to the briefs filed with me, I make the.following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe Respondent is a California corporation with a place of business at Scottsdale,Arizona.Ithas been engaged nearby in the construction of electrical transmis-sion lines and allied electrical projects.During the 12-month span preceding theissuance of the complaint, the Respondent performed services having -a value ofmore than $50,000 in States other than the State of Arizona, and during the sameperiod performed national defense work for the U S. Corps of Engineers valued atmore than $200,000. The Respondent admits, and I find, that it is and has been atall times material herein an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDThe IBEW and the Engineers are labor organizations within the meaning ofSection 2(5) of the Act. Since October 17, the Engineers has been party to acollective-bargaining agreement with the Respondent covering certain of Respond-ent's employees in Arizona.III.THE UNFAIR LABOR PRACTICESIn late September 1963, the Respondent began operations near Phoenix, Arizona,in fulfillment of its contract with the Bureau of Reclamation to erect towers and tostring power transmission lines in that area. Some time before beginning work,Robert Schurr, president and active manager of the Respondent, told an agent ofthe IBEW that he intended to operate "open shop," that is, he intended not tocontract with any labor organization.Among those first hired was C. P. Ander-son, a lineman of long experience and wide repute.Schurr put him to work aboutOctober 1 with the understanding that as the work progressed Anderson mightbecome a foreman. Schurr was aware that Anderson was a member of the IBEW.On October 16, Respondent's foreman, Ed Gibbons, notified all employees(about 12) that they were expected to attend a meeting that night at the hall of theEngineers.All did so. President Schurr was there with officers of the Engi-neers.William Gray, the business manager of the Engineers, explained some of theadvantages of membership in his organization and said that the total cost wouldcome to $244. This evoked expressions of consternation from some of the em-ployees.Schurr said that he would help the employees in meeting this financial.requirement and about that time it was suggested that the Engineers officials andSchurr withdraw so that the employees could discuss the matter among them-selves.Before this departure, according to the testimony of C. P. Anderson, Graysaid that he would like for the men unanimously to decide for membership in theEngineers.Schurr commented at this point, still according to Anderson, that hewould help the men to decide; that he had two men coming from Colorado2 to,work; and that he could get more from the same source if the men were recalci-trant.In the absence of Schurr and Gray but with Foreman Gibbons present, all,of the men but Anderson applied for membership in the Engineers.Anderson.explained that an agent of the Engineers filled out his application for him but that,not having his glasses with him, he could not read it and postponed signing forthat reason.He did sign the next day and sent his application along with a checkfor $69 to the Engineers.- This remittance represented 3 months' dues.Andersonnever paid the initiation fee of $175.'On October 17, Gibbons asked him morethan once if he had signed the application but added that Anderson did not haveto do so.-Jerry Johnson, who was first employed by the Respondent on October 9 and whowas then not a member of a labor organization, testified that at the invitation ofForeman Gibbons he attended the meeting at the Engineers' hall in the evening ofIIt was Anderson's understanding that the Colorado men were members of Engineers. 276DECISIONS OF NATIONAL LABOR RELATIONS BOAIWOctober 16.According to Johnson, after the employees were informedby Busi-nessManager Gray about the benefits that membership in the Engineers wouldafford and the cost of obtaining membership,a suggestionwas made that the menbe left to themselves to decide what they should do.Beforeleavingthe room,Johnson testified, Schurr said that he would "like to have a hundred percent onthis", that he had two other men coming from Colorado "under the OperatingEngineers"; and that "if we don't havesomekind of answer on this tonight, I'llbring othermen in to takeyour place here." Schurr added that he would pay theinitiation fee of $175.The Engineers' representatives, along with Schurr andGibbons, then left the room. Gibbons, however, returned in a fewminutes andurged that the employees join.The men shortly thereafter executed applicationsformembership.The next day, October 17, Schurr signed a memorandum ofagreement with the Engineers recognizing that organization as the bargainingrepresentative for Respondent's employees, and undertaking to obtain needed helpthough the Engineers'hiring hall.Schurr explained in his testimony that about October 14 or 15 he visited theoffice of the Engineers and spoke with William Gray about hiring crane operatorsand "Cat skinners" through the Engineers. Gray indicated that there would be noproblem in supplying Schurr's needs and quieted Schurr's voiced fears that theEngineers would raise objection to the retention on Respondent's payroll of em-ployees who were not members of the Engineers.But Schurr was not yet content,he testified, for he thought it at least to be possible that his employees would viewany relationship between their employer and the Engineers withsome unease;would perhaps speculate that such a liaison presaged their loss of employment. Toallay these suspected, but to him never articulated, fears, Schurr asked Gray to tellRespondent's employees that the Engineers had no plan to do them wrong. Grayagreed to do so and hence the meeting at the Engineers' office was arranged.Schurr conceded that he offered to aid in the payment of initiation fees but explainedthat this offer was limited to those employees who had worked for him at otherlocations and was not extended generally. Schurr was unable sensibly or crediblyto explain his further testimony that he hoped even during the course of theOctober 16 meeting that his employees would not join the Engineers.He deniedthat he asked the men to join the Engineers, denied that Gray had said anythingof like meaning, and testified that he said nothing at the meeting about bringinginmenfrom Colorado. " Schurr testified freely, however, that he was aware ofactivity by agents of the IBEWamonghis employees, that he knew that anotherlocal of the Engineers was supplying linemen to contractors in Colorado, and thatGray had agreed to supply him with a list of qualifiedlinemenwho were or mightbe willing to come to Respondent's employ from Colorado. Schurr conceded thathe supplied some of his employees with money which presumably was used to payEngineers fees.None of these advances has been repaid.The evidence strongly supports the complaint'sassertionthat the Respondentunlawfully assisted the Engineers.It is of no consequence whether Gray, as An-derson testified, or Schurr, as Johnson recalled it, said that it was hoped all the menwould join.That was the obvious reason for the meeting and the employees couldhardly have failed to understand that.Schurr admittedly offered to assist at leastsome employees financially in obtaining membership and his testimony that hehoped none would join is wholly incredible. Finally, I credit Anderson and John-son who testified that the employees were threatened with the importation of work-men from Colorado to replace them if they did not align themselves with theEngineers.Schurr's testimony to the extent it denies such threats is not cred-ited.Schurr desiredan arrangementwith theEngineers not aloneto provide the Re-spondent with a source of labor but also to forestall any successful claim to repre-sentation by the IBEW. Schurr testified that "the job had been overrun by IBEWpeople trying to sell them what they had to offer ...."Assuming that the IBEW activity was not of a character to place the Respondenton noticethat it would immediately be faced with a claim of representative statusfrom that organization and that the Respondent with a purpose to obtain a supplyof qualified employees sought an arrangement with the Engineers to accomplishthis, it may be that it was free to do so by reason of Section 8(f) of the Act eventhough none of its employees had expressed in any fashion a desire for representa-tion bythe Engineers.The extension of recognition to the Engineers and theagreement to channel employment through that organization would perhaps havebeen permissible.But the right granted to employers and labororganizations inthe construction industry to make such prehire agreements is limitedto situationswhere the contractingunion is one"not established, maintained, or assisted by any SCHURR & FINLAY, INC.277actiondefined in Section 8(a) of this Act as an unfair labor practice." TheEngineersdoes not qualify under this test. It was a stranger to Respondent'semployees before the October 16 meeting. Not content merely to impose a bar-gaining representative upon its employees, the Respondent, by threatening theircontinuity of employment, forced them to apply for membership in the Engineers.Of course this was a flagrant act of assistance as well as discrimination and byitscommission the Respondent violated Section 8(a)(3), (2), and (1) of theAct.I so find.At the October 16 meeting, the men were told that if they did not join theEngineers they would be replaced.As I have found, this threat on the part ofthe Respondent was a violation of the Act.Although there is no evidence thatany representative of the Engineers said anything of like import on thisoccasion,itsbusiness manager and other agents were present and if by no more than theirsilence on this point expressed agreement.The men were told effectively that theiremployer and the Engineers had an arrangement whereby only members of theEngineers could retain employment. I find that in the circumstances described theEngineers became party to an arrangement conditioning continued employmentupon membership in the Engineers. Of course such a requisite of membershipwas unlawful not alone because Engineerswas anorganization not entitled torecognitionas bargainingrepresentative by the Respondent but also because norequirement of union membership affecting employment is permissible under Ari-zona law.The Respondent and the Engineers were cooperating on this occasionto herd the employees into the Engineers and theirsuccess isattributableat least inpart to the fact that fears of unemployment were engendered. 'I think that thesituation described differs in no material respect from that in which an employerand a union formally execute a contract unlawfully requiring union membership asa condition of employment.The effect upon employees is not distinguishable. Ifind, therefore, that by its involvement with the Respondent in bringing this threatto the employees the Engineers united with the Respondentto causeor attempt tocause the Respondent to discriminateagainstemployees in violation of Section8(a)(3) of the Act. The fact that the Respondent was wholly willing is notmaterial.I find therefore that on the occasion of October 16, in respect to therequirement of membership in the Engineers as a condition of employment, theEngineers engaged in unfair labor practices within the meaning of Section8(a) (2) of the Act.About October 4 or 5, Richard Delmar and Wayne Boore asked Schurr for workrepresenting to him that they were experiencedlinemen.Schurr said that hewould have need for linemen soon and took theirnames.At Schurr's request eachwrote in Schurr's notebook his name, address, and the name of his last employer.Both Delmar and Boore were members of the IBEW working out of the hiringhall operated by that organization.Both, in the asserted belief that their IBEWmembership would lessen their opportunity to obtain employment with the Re-spondent, sought to mask this circumstance by naming, as their last employers,entitiesforwhich they had not in fact worked.They returned to the construction site on October 17. Schurr told him, hetestified, that they probably would be hired but that he did not yet need them.Delmar testified, without contradiction and I credit him, that Schurr told them thathe had madean agreementwith the Engineers; that they would have to join thatorganization.At Schurr's suggestion, the two met him later that day at theEngineers' office where Schurr introduced them to a representative of the Engi-neers,Wallace Godfrey.3Godfrey explained the operation of thehiringhall andasked them if they were members of any labor organization. They assured himthat they were not.Godfrey said, according to the credited and undenied testi-mony of Delmar and Boore, that he was glad of that for theEngineershad some"IBEW men on our books" but thatnoneof them would be referred by theEngineers to the Respondent or to any employer.Godfrey said that employmentwith the Respondent could be gained only through the hiring hall and that atsome point both would have to pay $244 to theEngineersalthough payment couldbe spread over a 12-week period.Godfrey told the men that they probably wouldbe referred to work as soon as a crane was available to the Respondent at theconstructionsite.The two men signed registration cards and left.-3 On this occasion, but out of the presence of Delmar and Boore, Scharr signed theagreement with Engineers.The contract does not require that employees join the En-gineers.Presumably, because of Arizona law, such a condition would not be lawful. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy telling Delmar and Boore that they must join the Engineers if they becameemployed by the Respondent and by asserting a purpose to deny dispatch tomembers of the IBEW at a time when Engineers was the sole avenue of referralfor work with the Respondent,the Engineers restrained and coerced Delmar andBoore in the exercise of their right under Section 7 of the Act to be and remainmembers of the IBEW and to refrain from joining the Engineers without imperil-ing their opportunities for employment.The Engineers thus committed unfairlabor practices within the meaning of Section 8 (a) (1) (A) of the Act.Neither was dispatched to work for the Respondent although othersin linemenclassifications were.Schurr told the two about October 24, they testified, that heintended to hire them and that they would be brought to work within a very fewdays.This never developed.Finally in late November, Delmar asked Schurr whyitwas that he could not get employment with the Respondent. Schurr answeredthat both Delmar and Boore had falsified their employment history and that theyhad not been hired for that reason.Delmar admitted to Schurr that he had notworked for Rose Construction Company as he had claimed upon the occasion offirstapplying for work and explained that he had practiced this deception becausehe was a member of the IBEW; that had he truthfully stated the name of his lastemployer, Schurr would have been aware of that circumstance. Schurr said thatmembership in the IBEW was not disqualifying.Schurr testified that he then toldDelmar to write to him giving the names of his most recent employers and thatif inquiry of them satisfactorily established Delmar's qualifications,he would behired.Delmar testified that he gave the names of these employers during thecourse of the conversation; that Schurr said that Delmar would be called to work,probably in 2 or 3 days.Delmar did not communicate again with the Respondentand he has never been employed.Schurr testified that when he first spoke with Delmar and Boore in early October,he formed the opinion that both were experienced linemen.About October 15,according to Schurr,he telephoned the Engineers'local in Denver in an effort tolearn if either man had worked in Colorado.The Denver local agreed to supplythis information to the Engineers in Phoenix which could,if it desired, make itavailable to Schurr.On October 17, when the men again inquired about employ-ment, Schurr still intended to hire them when the progress of the job permit-ted.Schurr conceded that at his suggestion the two men met him at the Engi-neers' hiring hall where he introduced them to Godfrey.Schurr explained that hedid this in order that the men might be registered at the hiring hall and, thus beavailable for dispatch upon his request.He did not deny, however, the testimonyof Delmar that he then said that membership in the Engineers was a requisite toemployment.Schurr testified that he later learned from the Engineers that neitherDelmar nor Boore had been dispatchedby theDenver local.This meant to Schurrthat both had misinformed him about their previous employment.According toSchurr, he,did not see Boore again and had no contact with Delmar until theoccasion in late November when Delmar admitted giving the false informationabout where he had worked. Schurr never requested their dispatch and says thathe refrained from doing so because he was never supplied with truthful andverifiable information about their employment history.Schurr never inquired of Morrison-Knudsen or Rose Construction about either ofthem.4He confined his investigation to the matter of dispatch from the Denverlocal of the Engineers.When he learned that neither had worked out of that localhe lost interest in employing them.He explained that he sought this informationsolely to learn if Boore or Delmar had worked as linemen in Colorado.Helearned that as far as the Denver local had informationtheyhad not. If he hadonly that desire, it seems certain to me that he would have sought this informationfrom their claimed most recent employers.But he did not.Linemen with Engineers'affiliation were not plentiful in Phoenix.On October17,Godfrey told Delmar and Boore that only five or six were registered at thePhoenix hiring hall and that all of them were working. So unless Schurr was toobtain his needs in this category from the IBEW he had to look elsewhere.Therecord clearly indicates that he expected to obtain men with the needed skills andpreferred union affiliation from Colorado.As theRespondent never asked that either Delmar or Boore be, dispatched fromthe Engineers for employment,failure to dispatch does not without more establishthe allegation that the Engineers caused the Respondent to refuse employment tothem.I think that the allegation is not established otherwise.Engineers learned4Delmar claimed,untruthfully, to have worked forRose, Boore for Morrison-Knudsen. SCHURR & FINLAY, INC.279that neither of the men had worked out of the Denver local and may have enter-tained deep-seated suspicions that the two were IBEW members seeking to subvertthe purpose of Engineers to deny such aliens the use of the hiring hall. Thatsuch a purpose existed is established by the undenied and credited testimony ofDelmar and Boore concerning their conversation with Godfrey. So it may behighly unlikely that Engineers would have honored any request by the Respondentfor the dispatch of Delmar or Boore. Perhaps Engineers prevailed upon theRespondent not to ask for them but there is no evidence which can be said, inmy opinion, preponderately to establish that this is so.Why, then, did not Schurr request their dispatch?Certainly he encouragedthem to believe that he would do so. Schurr said that he was deterred by the factthat neither had worked for the employers they named to him, leaving him unableto check on their competency. This explanation is not wholly convincing for Ithink is can be gleaned from Schurr's testimony that he was pretty well satisfied bytalking to them that they knew their business.He may have suspected that theywere IBEW members and when he'found that they had not worked where they saidthey had, his suspicions in that respect probably were fortified.There is no direct evidence that Schurr learned of the IBEW membership ofDelmar and Boore in October, but I think that his failure to hire them is explicableon no hypothesis other than that he had such knowledge. Schurr was undercontract with the Engineers; an arrangement he had sought, obviously, to insulatethe Respondent from claims to bargaining statusby IBEWand to obtain a sourceof labor at wage rates less than those demanded by the IBEW. Schurr hadthreatened his employees with replacement if they did not join the Engineers andhad told Delmar and Boore that such membership was essential if they were towork for him. It is not believable that in this happy relationship with the Engi-neers he was not aware of the purpose of that organization, as expressed by God-frey to Delmar and Boore, to deny employment opportunity to members of theIBEW. That was Respondent's purpose also.When it developed that neither Del-mar nor 'Boore was known to the Denver local he decided that a deception wasbeing practiced upon him; not in respect to competency, for he was almost, if notentirely, satisfied on that score, but as to union membership or lack of it. He hadbeen pleased to learn that the Engineers could supply him with linemen for he hadnot been aware that men with such skills could be obtained from that source.Heappears to have learned that in Colorado a number of linemen had Engineersaffiliation.But if an experienced lineman had not worked in Colorado, it thenbecame a good bet that he was an IBEW member.Delmar and Boore werelinemen;they had not worked in Colorado; ergo they were IBEW members. Sothey were not hired.I find that the Respondent refused to hire Delmar and Boore on or about October24, 1963, because of a belief that they were members of the IBEW. By the refusaltheRespondent discouraged membership in the IBEW and encouraged member-ship in the Engineers.The Respondent thereby engaged in the commission of'unfair labor practices within the meaning of Section 8(a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent and the Engineers set forth in section III above,,occurring in connection with the operations described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Employer and the Engineers have engagedin unfair labor practices,itwill be recommended that each cease and desist there-from and take certain affirmative action designed to effectuate the policies of theActHaving found that the Respondent Employer unlawfully extended recognition toand contracted with the Engineers, thus assisting that labor organization,itwillbe recommended that the Respondent withdraw recognition from the Engineersand cease giving effect to the contract of October 17 or any supplement, extension,or renewal thereof.Because the Respondent told its employees that membership in the Engineerswas a'condition of employment, thus unlawfully coercing them in the exercise ofxights guaranteed in Section 7 of the Act,itwill be recommended that all em- 280DECISIONS OF NATIONALLABOR RELATIONS BOARDployees of the Respondent who paid any sums to the Engineers in response to thisthreat be reimbursed by the Respondent Employer and the Engineers jointly for allsuch outlays with interest at the rate of 6 percent per annum. Additionally it willbe recommended that the Respondent Employer offer immediate employment to.and make whole Richard Delmar and Wayne M. Boore for whatever loss of earn-ingsmay be attributable to the discriminatory refusal of the Respondent to hirethem as linemen on or about October 24. Backpay shall be computed in themanner established by the Board in F. W.Woolworth Company,90 NLRB 289, and,shall bear interest at the rate of 6 percentper annum.As to the Engineers, it will be recommended that, when as here, it is theexclusive avenue to hire, it cease and desist from threatening to refuse dispatch to-the Respondent or to any employer engaged in commerce to all IBEW members,and to cease forcing employees to apply for membershipin Engineers as a condi-tion of employment with the Respondent Employer or with any other employerengagedin commerce.Upon the basis of the foregoing findings of fact and upon the entire record in,the case, I make the following:CONCLUSIONS OF LAW1.The Respondent Employer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Engineers and IBEW are labor organizations within themeaning ofSection 2(5) of the Act.3.By recognizing and entering into,a contract with the Engineers, the Respond-ent has interfered with, restrained, and coerced employees in the exercise of rights.guaranteed in Section 7 of the Act and has assisted the Engineers in violation ofSection 8(a)(1) and (2) of the Act.4.By telling employees that they must obtain membership in the Engineers a&a condition of employment, the Respondent has discriminated in regard to hire ortenure of employment to encourage membership in the Engineers and has thu&engaged in unfair labor practices within the meaning of Section 8(a)(1), (2),and (3) of the Act.5.By refusing to give employment to Richard Delmar and Wayne M. Boorebecause of a belief that they were members of the IBEW, the Respondent hasunlawfully discriminated against them in violation of Section 8(a)(1) and (3) ofthe Act.6.By telling applicants for employment that they must join the Engineers asa condition of employment with the Respondent Employer and by saying thatmembers of the IBEW would not be dispatched to work from Engineers' hiringhall, the Engineers has restrained and coerced employees in violation of Section8(b)(1)(A) of the Act.7.By conduct designed to inform employees that they must join the Engineersto retain their employment, the Engineers has caused or attempted to cause an-employer to discriminate against employees in violation of Section 8(a)(3) of theAct and has thereby violated Section 8(b)(2) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, I recommend that:A. Schurr & Finlay, Inc., Scottsdale, Arizona, its officers, agents, successors, and'assigns, shall:1.Cease and desist from:(a)Giving effect to the October 17 contract with the Engineers, or any modifi-cation, renewal, or extension thereof.(b)Requiring membership in the Engineers as a condition of employment ordiscriminating against applicants for employment because they are not members ofthe Engineers or believed to be members of the IBEW, or in any other mannerinterferingwith, restraining, or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to join or assist the IBEW or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of collective-bargaining or other mutual aid or protection, or to refrain from any or all such=activities. SCHURR &FINLAY, INC.,2812.Take the following affirmative action which I find will effectuate the policies.of the Act:(a)Withdraw and withhold recognition from the Engineers as the collective-bargaining representative of any of Respondent's employees until such time asthat labor organization may lawfully become entitled to recognition.(b) Jointly and severally with the Engineers make whole any and all employeeswho have at any time on or since October 16 paid initiation fees, dues, or assess-ments to the Engineers because of any requirement that they obtain membership inthe Engineers as a condition of employment in the manner set forth in that sectionof this Decision entitled "The Remedy."(c)Offer immediate employment as linemen to Richard Delmar and Wayne M.Boore and make them whole for any loss of earnings suffered by them by reason of,the refusal of the Respondent to employ them as linemen on or about October 24.(d) Preserve and, upon request, make available to the Board or its agents, for-examination and copying, all payroll records, social security payments records,timecards, personnel records and reports, and all other records relevant or necessary,to a determination of the amounts due by reason of forced employee payments tothe Engineers, or as backpay to Delmar and Boore.(e)Post at the construction project where Delmar and Boore were refused em-ployment, and at any field offices maintained by the Respondent in Arizona, copiesof the attached notice marked "Appendix A." 5Copies of that notice, to be fur-nished by the Regional Director for Region 28, shall, after having been dulysigned by Respondent's representative, be posted immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter, in conspic-uous places, including all places where notices are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(f)At the same places and under the same conditions as set forth above, as soonas forwarded by the Regional Director, post copies of the notice attached marked"Appendix B."(g)Deliver to the Regional Director for Region 28 signed copies of the noticeattached marked "Appendix A" for posting by the Engineers at its business office'in Phoenix, Arizona.(h)Notify the Regional Director for Region 28, in writing, within 20 daysfrom the date of receipt of this Decision, what steps it has taken in compliance 6B. International Union of Operating Engineers, Local 428, AFL-CIO, its offi-^cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Giving effect to the contract with Schurr & Finlay, Inc., dated October 17,1963, or any extension, modification, or renewal thereof, and holding out that itis the exclusive source of referral for employment with Schurr & Finlay, Inc.(b)Telling employees of Schurr & Finlay, Inc., or applicants for employmentwith that entity, that membership in the Engineers is a requisite to employment.(c)Conditioning dispatch to employment with Schurr & Finlay, Inc., or underan exclusive hiring arrangement, to any other employer engaged in commerce,upon nonmembership in International Brotherhood of Electrical Workers, LocalNo. 769, AFL-CIO.(d)Causing or attempting to cause Schurr & Finlay, Inc., to discriminateagainst employees in violation of Section 8(a) (3) of the Act.(e) In any other manner restraining or coercing employees of Schurr & Finlay,Inc., in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Jointly and severally with Schurr & Finlay, Inc., make whole any and allemployees of Schurr & Finlay, Inc., who at any time on or since October 16 havepaid to Engineers fees, dues, or assessments because of any requirement that they-5In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order"shallbe substituted for the words "the Recommended Order of a Trial Ex-aminer "In the further event that the Board's Order be enforced by a decree of a'nited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."G In the event this Recommended Order be adopted by the Board, this provision shall'bemodified to read: "NotifysaidRegional Director, in writing, within 10 days from the.date of this Order, what steps Respondent has taken to comply herewith " 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtain membership in the Engineers as a condition of employment with Schurr &Finlay, Inc., in the manner set forth in that section of this Decision entitled "TheRemedy."-(b) Post at its business office in Phoenix, Arizona, copies of the noticeattachedmarked "Appendix B." 9 Copies of this notice, to be furnished by theRegional Director for Region 28, shall, after being duly signed by a representa-tive of the Engineers, be posted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.(c)Post at the same places and under the same conditions, as soon as they areforwarded by the Regional Director, copies of the notice attached marked "Appen-dix A."(d)Mail to the Regional Director for Region 28, signed copies of the noticeattached marked "Appendix B" for posting by Schurr & Finlay, Inc.(e)Notify the Regional Director for Region 28, in writing, within 20 daysfrom the date of receipt of this Decision, what steps have been taken incompliance.87Footnote 5,supra.6Footnote6, supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT encourage membership in International Union of OperatingEngineers, Local 428, AFL-CIO, or any other labor organizations, by threat-ening employees with loss of employment unless they obtain such membership.WE WILL withdraw and withold recognition from International Union ofOperating Engineers, Local 428, AFL-CIO, and cease giving effect to ourcontract dated October 17, 1963, with that organization until such time as itis lawfully entitled to recognition.WE WILL jointly and severally with International Union of Operating Engi-neers, Local 428, AFL-CIO, reimburse any employee who has paid fees, dues,or assessments to that organization on or since October 16, 1963, to insure hisemployment with us with interest at the rate of 6 percent per annum.WE WILL offer immediate employmentas linementoRichard Delmar andWayne M. Boore and make them whole for any loss of earnings occasioned tothem by reason of our unlawful refusal to hire them on or about October 24,1963.WE WILL NOT by assisting International Union of Operating Engineers,Local 428, AFL-CIO, or by refusing employment to individuals because of abelief that they are members of International Brotherhood of Electrical Work-ers, Local No. 769, AFL-CIO, or in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, toform, join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection, or\to refrain from engaging in any or all such activities.All our employees are free to become, remain, or refrain from becoming mem-bers of the above-named Unions, or in any other labor organization.SCHURR & FINLAY, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any othermaterialEmployees may communicate directly with the Board'sResidentOffice, FederalBuilding, 230 North First Street, Phoenix, Arizona, Telephone No. 261-3717, ifthey have any questions concerning this notice or compliance with its provisions. SHELL OIL CODIPANY283APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL 428, AFL-CIO, AND TO ALL EMPLOYEES OF SCHURR & FINLAY, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT announce a policy of refusing to dispatch members of Inter-national Brotherhood of Electrical Workers, Local No. 769, AFL-CIO, or ofany other labor organization, to Schurr & Finlay, Inc., or to any other employ-er engaged in commerce for which we have constituted ourselves as the solesource of referral.WE WILL NOT tell employees or prospective employees of Schurr & Finlay,Inc., that they must become our members as a condition of employment orcontinued employment.WE WILL jointly and severally with Schurr & Finlay, Inc., make whole anyemployee who on or since October 16, 1963, has paid to us initiation fees,dues, or assessments because of any requirement to obtain membership in ourorganization as a condition of employment or continued employment withSchurr & Finlay, Inc., with interest at the rate of 6 percent per annum.WE WILL NOT give effect to our contract of October 17, 1963, with Schurr &Finlay, Inc., and we will not hold ourselves out as the exclusive source ofreferral to employment with Schurr & Finlay, Inc.WE WILL NOT in any other manner restrain or coerce employees in theexercise of rights guaranteed in Section 7 of the Act.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 428, AFL-CIO,Labor Organization.Dated-------------------By--------------------------------)e)(RepresentativeThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Resident Office, FederalBuilding, 230 North First Street, Phoenix, Arizona, Telephone No. 261-3717, ifthey have any questions concerning this notice or compliance with its provisions.Shell Oil CompanyandIndependent Oil and Chemical WorkersUnion of Louisiana.Case No. 15-CA-2143.October 29, 1964DECISION AND ORDEROn June 28, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermediate Report.He further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended dismissal as to them.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report, andsupporting briefs.'1 The Respondent has requestedoralargument.This request is herebydenied becausethe record,exceptions, and briefsadequately presentthe issues and positions of the parties.149 NLRB No. 22.